DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-9, 12 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 1-6, 9, 12 and 13) recites the limitation "the VM" in line 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the VM is referring to the VM for executing the extended application (line 4-5) or the VM that can be reused by the extended application (line 11-12).

Claim 4 recites the limitation “on the basis”.  There is insufficient antecedent basis for this limitation in the claim.

The claims 5, 6, 7 and 9 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The examiner is unclear how these limitations should be interpreted. 

Claim 5 (similarly claim 7) recite the limitation “the extended application”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear if the extended application is referring to the extended application determined by the first determining unit or the extended application which had been executed by a VM held in the holding unit.

Claim 7 recite the limitation “the function”, “the extended application”.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unclear if the function is referring to the function of the extended application or the function of an extended application which had been executed by a VM held in the holding unit.

Claim 8 recite the limitation “the occurrence”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner (Pat 10318347).

As per claim 1, Wagner teaches:
An information processing apparatus that can execute an extended application, the apparatus comprising: 
at least one processor and at least one memory configured to function as: a holding unit that holds, in a launched state, a virtual machine (VM) for executing the extended application; ([Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.  [Column 28 line 22-28], All of the methods and processes described above may be embodied in, and fully automated via, software code modules executed by one or more computers or processors. The code modules may be stored in any type of non-transitory computer-readable medium or other computer storage device. Some or all of the methods may alternatively be embodied in specialized computer hardware.)
a first determining unit that determines, in a case that the extended application is launched, whether or not the extended application can reuse the VM; ([Column 4 line 17-53], To increase the efficiency of virtual task executions relative to distinct task executions (such as distinct tasks sharing identical code), the on-demand code execution system may capitalize on the common code base of related virtual tasks, to minimize unnecessary replication of the code base. For example, where a first virtual task is executing on the on-demand code execution system and a call is obtained to execute a second related virtual task, the on-demand code execution system may collocate an execution of the second virtual task with the execution of the first virtual task (e.g., within the same geographic location, data center, physical computing device, virtual computing device, or container), enabling more rapid retrieval of the code base during execution of the second virtual task (by virtue of the code base being “proximate” to an execution location of the second virtual task, such by being located in memory rapidly accessible by the execution of the second virtual task). In some instances, the on-demand code execution system may execute a second virtual task using resources common to a related first virtual task, such as by referencing a common language runtime, thereby increasing the efficiency at which the second virtual task can be executed. In other instances, the on-demand code execution system may “re-use” execution environments of a first virtual task as an execution environment of a second related virtual task, such that after a first virtual task is executed in an environment (e.g., a software container), the second virtual task is executed in the same environment. This may reduce the need, for example, for the on-demand code execution system to generate new execution environments in which to execute tasks (e.g., where the on-demand code execution system provides separate execution environments for different tasks). Accordingly, the division of a common task into multiple virtual tasks may be associated with significantly reduced computing resource costs when compared to the creation of multiple distinct tasks sharing common code.  [Column 22 line 1-8], he instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.)
a second determining unit that, in a case that the first determining unit has determined that the extended application can reuse the VM, determines whether or not the holding unit is holding a VM that can be reused by the extended application; and 
a control unit that, in a case that the second determining unit determines that the holding unit is holding the VM which can be reused by the extended application, executing the extended application using the VM that is held.
([Column 12 line 38-67 column 13 line 1-21], The warming pool managers 130 ensure that virtual machine instances are ready to be used by the worker managers 140 when the on-demand code execution system 110 detects an event triggering execution of a task on the on-demand code execution system 110. In the example illustrated in FIG. 1, each warming pool manager 130 manages a corresponding warming pool 130A, which is a group (sometimes referred to as a pool) of pre-initialized and pre-configured virtual machine instances that may be used to execute tasks in response to triggering of those tasks. In some embodiments, the warming pool managers 130 cause virtual machine instances to be booted up on one or more physical computing machines within the on-demand code execution system 110 and added to a corresponding warming pool 130A. For example, each warming pool manager 130 may cause additional instances to be added to the corresponding warming pool 130A based on the available capacity in the corresponding warming pool 130A to service incoming calls. As will be described below, the warming pool managers 130 may further work in conjunction with other components of the on-demand code execution system 110, such as the worker managers 140, to add or otherwise manage instances and/or containers in the warming pools 130A based on received pre-trigger notifications. In some embodiments, the warming pool managers 130 may use both physical computing devices within the on-demand code execution system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service calls received by the frontends 120. Further, the on-demand code execution system 110 may comprise one or more logical knobs or switches for controlling (e.g., increasing or decreasing) the available capacity in the warming pools 130A. For example, a system administrator may use such a knob or switch to increase the capacity available (e.g., the number of pre-booted instances) in the warming pools 130A during peak hours. In some embodiments, virtual machine instances in the warming pools 130A can be configured based on a predetermined set of configurations independent from a specific call to execute a task. The predetermined set of configurations can correspond to various types of virtual machine instances to execute tasks. The warming pool managers 130 can optimize types and numbers of virtual machine instances in the warming pools 130A based on one or more metrics related to current or previous task executions. Further, the warming pool managers 130 can establish or modify the types and number of virtual machine instances in the warming pools 130A based on pre-trigger notifications (e.g., by pre-initializing one or more virtual machine instances based on requirements of a task expected to be executed based on a received pre-trigger notification.  [Column 22 line 1-8], The instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.)

As per claim 2, rejection of claim 1 is incorporated:
Wagner teaches wherein in a case that the first determining unit has determined that the extended application cannot reuse the VM, or in a case that the second determining unit has determined that the holding unit is not holding a VM which can be reused by the extended application, the control unit performs control so that a new VM for executing the extended application is generated and the extended application is executed. ([Column 12 line 38-67 column 13 line 1-21], The warming pool managers 130 ensure that virtual machine instances are ready to be used by the worker managers 140 when the on-demand code execution system 110 detects an event triggering execution of a task on the on-demand code execution system 110. In the example illustrated in FIG. 1, each warming pool manager 130 manages a corresponding warming pool 130A, which is a group (sometimes referred to as a pool) of pre-initialized and pre-configured virtual machine instances that may be used to execute tasks in response to triggering of those tasks. In some embodiments, the warming pool managers 130 cause virtual machine instances to be booted up on one or more physical computing machines within the on-demand code execution system 110 and added to a corresponding warming pool 130A. For example, each warming pool manager 130 may cause additional instances to be added to the corresponding warming pool 130A based on the available capacity in the corresponding warming pool 130A to service incoming calls. As will be described below, the warming pool managers 130 may further work in conjunction with other components of the on-demand code execution system 110, such as the worker managers 140, to add or otherwise manage instances and/or containers in the warming pools 130A based on received pre-trigger notifications. In some embodiments, the warming pool managers 130 may use both physical computing devices within the on-demand code execution system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service calls received by the frontends 120. Further, the on-demand code execution system 110 may comprise one or more logical knobs or switches for controlling (e.g., increasing or decreasing) the available capacity in the warming pools 130A. For example, a system administrator may use such a knob or switch to increase the capacity available (e.g., the number of pre-booted instances) in the warming pools 130A during peak hours. In some embodiments, virtual machine instances in the warming pools 130A can be configured based on a predetermined set of configurations independent from a specific call to execute a task. The predetermined set of configurations can correspond to various types of virtual machine instances to execute tasks. The warming pool managers 130 can optimize types and numbers of virtual machine instances in the warming pools 130A based on one or more metrics related to current or previous task executions. Further, the warming pool managers 130 can establish or modify the types and number of virtual machine instances in the warming pools 130A based on pre-trigger notifications (e.g., by pre-initializing one or more virtual machine instances based on requirements of a task expected to be executed based on a received pre-trigger notification.)

As per claim 3, rejection of claim 1 is incorporated:
Wagner teaches wherein the at least one processor and at least one memory configured to further function as: 
a third determining unit that determines, in a case that the extended application is terminated, whether or not the extended application can reuse the VM, wherein in a case that the third determining unit determines that the extended application can reuse the VM, the holding unit holds the VM being used by the extended application without terminating the VM. ([Column 22 line 1-8], The instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks).  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.)

As per claim 4, rejection of claim 3 is incorporated:
Wagner teaches wherein the first determining unit and the third determining unit determine whether or not the extended application can reuse the VM on the basis of information declared in advance. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 12 line 38-67 column 13 line 1-21], As will be described below, the warming pool managers 130 may further work in conjunction with other components of the on-demand code execution system 110, such as the worker managers 140, to add or otherwise manage instances and/or containers in the warming pools 130A based on received pre-trigger notifications. In some embodiments, the warming pool managers 130 may use both physical computing devices within the on-demand code execution system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service calls received by the frontends 120. Further, the on-demand code execution system 110 may comprise one or more logical knobs or switches for controlling (e.g., increasing or decreasing) the available capacity in the warming pools 130A. For example, a system administrator may use such a knob or switch to increase the capacity available (e.g., the number of pre-booted instances) in the warming pools 130A during peak hours. In some embodiments, virtual machine instances in the warming pools 130A can be configured based on a predetermined set of configurations independent from a specific call to execute a task. The predetermined set of configurations can correspond to various types of virtual machine instances to execute tasks. The warming pool managers 130 can optimize types and numbers of virtual machine instances in the warming pools 130A based on one or more metrics related to current or previous task executions. Further, the warming pool managers 130 can establish or modify the types and number of virtual machine instances in the warming pools 130A based on pre-trigger notifications (e.g., by pre-initializing one or more virtual machine instances based on requirements of a task expected to be executed based on a received pre-trigger notification.)

As per claim 5, rejection of claim 1 is incorporated:
Wagner teaches wherein when the extended application determined by the first determining unit to be able to reuse the VM is the same as an extended application which had been executed by a VM held in the holding unit, the second determining unit determines that the holding unit is holding a VM which can be reused by the extended application. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.)

As per claim 6, rejection of claim 1 is incorporated:
Wagner teaches wherein when a function of the extended application determined by the first determining unit to be able to reuse the VM is the same as a function of an extended application which had been executed by a VM held in the holding unit, the second determining unit determines that the holding unit is holding a VM which can be reused by the extended application. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.)

As per claim 7, rejection of claim 6 is incorporated:
Wagner teaches wherein the function includes processing for registering an icon corresponding to the extended application, servlet processing performed in accordance with an HTTP request made to the extended application from a web browser, and processing performed when the icon is designated. ([Column 6 line 65-67 column 7 line 1-12], The on-demand code execution system 110 may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for generating and uploading user-executable code, invoking the user-provided code (e.g., submitting a request to execute the user codes on the on-demand code execution system 110), scheduling event-based jobs or timed jobs, tracking the user-provided code, and/or viewing other logging or monitoring information related to their requests and/or user codes. Although one or more embodiments may be described herein as using a user interface, it should be appreciated that such embodiments may, additionally or alternatively, use any CLIs, APIs, or other programmatic interfaces.  [Column 9 line 62-67 and column 10 line 1-15], For example, a call may provide the user code of a task along with the request to execute the task. In another example, a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. The on-demand code execution system 110 may vary its execution strategy for a task based on where the code of the task is available at the time a call for the task is processed. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing a task call to the request interface 122.)

As per claim 8, rejection of claim 1 is incorporated:
Wagner teaches wherein the at least one processor and at least one memory configured to further function as: 
a detecting unit that detects the occurrence of an event for releasing a VM held in the holding unit; and 
a releasing unit that releases a VM held in the holding unit in response to the detecting unit detecting the occurrence of the event. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.  [Column 12 line 38-67 column 13 line 1-21], The warming pool managers 130 ensure that virtual machine instances are ready to be used by the worker managers 140 when the on-demand code execution system 110 detects an event triggering execution of a task on the on-demand code execution system 110. In the example illustrated in FIG. 1, each warming pool manager 130 manages a corresponding warming pool 130A, which is a group (sometimes referred to as a pool) of pre-initialized and pre-configured virtual machine instances that may be used to execute tasks in response to triggering of those tasks.)

As per claim 9, rejection of claim 8 is incorporated:
Wagner teaches wherein the event is at least one of the extended application being deactivated and a storage region, in memory in which the holding unit is holding the VM, being used up. ([Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task. [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.)

As per claim 10, rejection of claim 1 is incorporated:
Wagner teaches wherein the extended application is launched by an HTTP request from a web browser. ([Column 9 line 62-67 and column 10 line 1-15], For example, a call may provide the user code of a task along with the request to execute the task. In another example, a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. The on-demand code execution system 110 may vary its execution strategy for a task based on where the code of the task is available at the time a call for the task is processed. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing a task call to the request interface 122.)

As per claim 11, rejection of claim 1 is incorporated:
Wagner teaches wherein the extended application is launched by designating an icon corresponding to the extended application. ([Column 9 line 62-67 and column 10 line 1-15], For example, a call may provide the user code of a task along with the request to execute the task. In another example, a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. The on-demand code execution system 110 may vary its execution strategy for a task based on where the code of the task is available at the time a call for the task is processed. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing a task call to the request interface 122.  [Column 6 line 65-67 column 7 line 1-12], The on-demand code execution system 110 may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for generating and uploading user-executable code, invoking the user-provided code (e.g., submitting a request to execute the user codes on the on-demand code execution system 110), scheduling event-based jobs or timed jobs, tracking the user-provided code, and/or viewing other logging or monitoring information related to their requests and/or user codes. Although one or more embodiments may be described herein as using a user interface, it should be appreciated that such embodiments may, additionally or alternatively, use any CLIs, APIs, or other programmatic interfaces.)

As per claim 12, this is a method claim corresponding to the apparatus claim 1.  Therefore, rejected based on similar rationale.

As per claim 13, this is a non-transitory computer-readable storage medium claim corresponding to the apparatus claim 1.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196